DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant's election with traverse of Species D (Figure 6A) in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that Species A-N should be examined together because these Species are patentably indistinct from each other because the additional features of the other species do not rise to patentably distinct inventions.  This is not found persuasive because the additional species each contain features potentially requiring different prior art. The Species mutually exclusive features and nothing in the current record states that these species are obvious variants of each other.
The requirement is still deemed proper and is therefore made FINAL. Claims 7-20 are withdrawn. Claims 1-6 are examined in this application
This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 10/22/2021& 11/17/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The combination of limitations “a rotatable water pan” with “the coaxial ventilator is adapted for use in a multi-stage implementation” in Claim 1 appears to combine two separate embodiments (Shown in Figure 6A & 22) that are not related in the specifications. Therefore, there is a lack of written description for a multi-stage implementation with a rotatable water pan.

B) The combination of limitations of “a rotatable pan” in Claim 1, and “a pan … a lid . . . . and mesh . . .” in Claim 6 appears to combine two separate embodiments (Shown in Figure 22 with 6A) that are not related in the specifications. Therefore, there is a lack of written description for a rotatable water pan and a pan with a lid and mesh.

C) Claims 2-5 are also rejected due to their dependency on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



B) The term “a pan” in Claim 6, line 2 renders the claim indefinite because it is not clear how this pan relates to the rotatable pan of Claim 1. For the purposes of examination, “a pan” has been construed to be the pan of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,739,495 B2 in view of US Patent Publication Number 2006/0170197 A1 to Capers.

A) As per Claims 1-6, [495] teaches all the limitations except that the pan is rotatable (The Examiner notes that the multi-stage implementation is merely the intended use of the ventilator and therefore [495] must be capable of being used in a multi-stage stacked implementation, which it certainly is).
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [495] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [495] with these aforementioned teachings of Capers with the motivation of allowing the system to be at any angle without spilling from the pan.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,739,493 B2 in view of Capers.

A) As per Claims 1-6, [493] teaches all the limitations except that the pan is rotatable (The Examiner notes that the multi-stage implementation is merely the intended use of the ventilator and therefore [493] must be capable of being used in a multi-stage stacked implementation, which it certainly is).
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [493] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [493] with these aforementioned teachings of Capers with the motivation of allowing the system to be at any angle without spilling from the pan.


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,436,465 B2 in view of Capers.

A) As per Claims 1-6, [465] teaches all the limitations except that the pan is rotatable (The Examiner notes that the multi-stage implementation is merely the intended use of the ventilator and therefore [465] must be capable of being used in a multi-stage stacked implementation, which it certainly is).
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [465] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [465] with these aforementioned teachings of Capers with the motivation of allowing the system to be at any angle without spilling from the pan.


Claim 1-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/509271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

A) As per Claims 1-6, [271] teaches all the limitations except that the pan is rotatable (The Examiner notes that the multi-stage implementation is merely the intended use of the ventilator and therefore [271] must be capable of being used in a multi-stage stacked implementation, which it certainly is).
However, Capers teaches a rotatable pan and is trough shaped (Capers: Figures 1-2, Item B).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of [271] by having the pan be rotatable, as taught by Capers, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified [271] with these aforementioned teachings of Capers with the motivation of allowing the system to be at any angle without spilling from the pan.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762